Fish, C. J.
1. During his argument to the jury, counsel for the State remarked: “Gentlemen of the jury, if you fail to do your duty, it has a tendency to make people disregard the law and seek to protect themselves.” Counsel for the accused' at once moved for a mistrial on account of this language. A mistrial was refused, the court at the time directing State’s counsel to confine himself to the law and the evidence in the case. The court also instructed the' jury that the improper remarks of counsel should not influence their verdict, but that the verdict should be based on the law and the evidence. Granting that the remarks of the State’s counsel were not-within the legitimate bounds of argument, the action taken by the' court relative to the matter, in the direction given to the State’s-counsel and the instructions to the jury, must have removed from the minds of the jury any influence harmful to the accused that the language objected to may have had. The court, therefore, did not err in refusing to declare a mistrial.
2. The other grounds of the motion for a new trial were, that the verdict was contrary to the law and the evidence, and to certain specified charges of the court. As will be seen from an examination of the statement of evidence which precedes this opinion, Mr. Stewart and, after his death, his widow, through their tenants, had been in possession of the premises in question for some seven years or more; and when Mrs. Stewart’s tenant, Henson, moved out in the latter part of 1904, Mrs. Ellis, the accused, soon thereafter took possession, without the consent of Mrs. Stewart. When Henson removed from the premises, Mrs. Stewart, his landlord, though not in actual occupancy, was in law deemed to be in possession. Porter v. Murray (Cal.), 12 Pae. 425; Walser v. Graham, 60 Mo. App. 323. Mrs. Stewart on two occasions, December 30, 1904, and January é, 1905, went to the premises and demanded possession of Mrs. Ellis, by asking for the key of the house, which was then occupied by Mrs. Ellis, who refused each time to surrender the possession. On the last occasion, she declared, very emphatically and excitedly, that she would die before she would get out of the house, accompanying the *94declaration by bringing one hand down into the other. She had nailed down the windows. From the small amount of furniture in the house and the fact that while Mrs. Ellis stayed there during the day, only her husband usually occupied the house at night, the jury could infer that Mr. Ellis and family, did not occupy the house as their regular home, but that the husband and wife stayed there, by turns, to prevent Mrs. Stewart from taking possession. When Mrs. Stewart first went to the house, only Mrs. Ellis and one of her children were there. In a short while this child left and Mr. Ellis and the children came up and all went into the house. From these facts it might he inferred that Mr. Ellis and the children came to assist Mrs. Ellis in keeping possession. On the first occasion there were two guns in the house, one near the front door and the other by the bed, near where Mrs. Ellis was. Mr. Ellis, who appears to have testified for the accused without objection on the part of the State, swore that one of these guns was a single-barrel shotgun, which belonged to one of his boys, and the other gun had no tubes in it and could not be used, and his wife made the same statement to the jury. Still the question arises, why, if the family had not moved to this house and were not occupying it as their regular home, were both of these guns carried to this house and kept there? Considering all the circumstances and the conduct and declarations of Mrs. Ellis when she refused to surrender possession of the premises to Mrs. Stewart, we can not say that the jury were not authorized to find that they were reasonably calculated to impress Mrs. Stewart with the fear that if she should attempt to take possession, she would be subjected to severe physical violence. If this were true, it would suffice to warrant a conviction. In order to make out the, offense of forcible detainer, it is not necessary to prove that the accused made an actual assault upon the former possessor, to prevent him from re-entering. If, at the time the effort to re-enter is made, there be an exhibition, by words, acts, or circumstances calculated to intimidate the former possessor, and to impress on him an intention on the part of the person unlawfully detaining the premises to hold possession of them by force and violence, the offense is complete. Only a show of force is necessary. Minor v. Duncan, 54 Ga. 517; see also Williams v. State, 120 Ga. 488, and cases cited.
*953. As the evidénce warranted the verdict, the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.